


EXHIBIT 10.41

 

EMPLOYMENT AGREEMENT

 

THIS IS AN EMPLOYMENT AGREEMENT (the “AGREEMENT”), dated as of 14 January 2004,
by and between Interline Brands, Inc., a New Jersey corporation (f/k/a Wilmar
Industries, Inc.) (the “COMPANY”), and James A. Spahn (the “EXECUTIVE”).

 

WHEREAS, the Executive is currently an employee of the Company;

 

WHEREAS, the Company considers it essential to its best interests and the best
interests of its stockholders to provide for the continued employment of the
Executive by the Company; and

 

WHEREAS, the Executive is willing to accept and continue his employment on the
terms hereinafter set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration and intending to be legally bound
hereby, the parties agree as follows:

 

1.                          TERM OF EMPLOYMENT. The Executive’s term of
employment with the Company under this Agreement shall begin on the date hereof,
and unless sooner terminated as hereafter provided, shall continue for one
(1) year (the “EMPLOYMENT TERM”); PROVIDED that the Employment Term shall
automatically be extended for successive one-year periods; PROVIDED FURTHER that
the Agreement may be terminable by either party upon sixty (60) days written
notice of such party’s intention to terminate.

 

2.                          POSITION.

 

(a)      The Executive shall serve as a Vice President of the Company. In such
position, the Executive shall have such duties and authority as are customarily
associated with such position and agrees to perform such duties and functions as
shall from time to time be assigned or delegated to him by the President of the
Company or his designee.

 

(b)      During the Employment Term, the Executive will devote substantially all
of his business time and best efforts to the performance of his duties hereunder
and will not engage in any other business, profession or occupation for
compensation or otherwise which would conflict with the rendition of such
services, either directly or indirectly, without the prior written consent of
the President of the Company.

 

3.                          BASE SALARY. During the Employment Term, the Company
shall pay the Executive an annual base salary (the “BASE SALARY”) at the annual
rate of $136,500, payable in regular installments in accordance with the
Company’s usual payroll practices. Such base salary may, at the sole discretion
of the President of the Company, be upwardly adjusted.

 

4.                          BONUS. With respect to each calendar year during the
Employment Term, the Executive shall be eligible to earn an annual bonus award
of up to 45% percent of the Base Salary

 

--------------------------------------------------------------------------------


 

(the “MAXIMUM BONUS”), based upon bonus plans to be established and determined
by the Board of Directors of the Company (the “Board”) from time to time.

 

5.                          EMPLOYEE BENEFITS AND PERQUISITES. During the
Employment Term, the Executive shall be eligible to participate in the Company’s
employee benefit plans (including, without limitation, its health insurance and
short term and long term disability insurance plans) on the same basis as those
benefits are generally made available to other executives of the Company. All of
the benefits and perquisites described in this Section 5 shall hereafter be
referred to collectively as the “BENEFITS”.

 

6.                          BUSINESS EXPENSES. During the Employment Term,
reasonable business expenses incurred by Executive in the performance of his
duties hereunder shall be reimbursed by the Company in accordance with the
Company’s policies on expense reimbursement, in effect from time to time.

 

7.                          TERMINATION. Notwithstanding any other provision of
this Agreement:

 

(a)      FOR CAUSE BY THE COMPANY. The Employment Term and the Executive’s
employment hereunder may be terminated by the Company for “Cause.” For purposes
of this Agreement, “CAUSE” shall mean (i) the Executive’s gross neglect of, or
willful and continued failure to substantially perform, his duties hereunder
(other than as a result of total or partial incapacity due to physical or mental
illness); (ii) a willful act by the Executive against the interests of the
Company or which causes or is intended to cause harm to the Company or its
stockholders; (iii) the Executive’s conviction, or plea of no contest or guilty,
to a felony under the laws of the United States or any state thereof or of a
lesser offense involving dishonesty, the theft of Company property or moral
turpitude; or (iv) a material breach of the Agreement by the Executive which is
not cured by the Executive within twenty (20) days (where the breach is curable)
following written notice to the Executive by the Company of the nature of the
breach. Upon termination of the Executive’s employment for Cause pursuant to
this Section 7(a), the Executive shall be paid any accrued and unpaid Base
Salary and Benefits through the date of termination and shall have no additional
rights to any compensation or any other benefits under the Agreement or
otherwise.

 

(b)      DISABILITY OR DEATH. The Employment Term and the Executive’s employment
hereunder shall terminate upon his death or if the Executive is unable for an
aggregate of six (6) months in any twelve (12) consecutive month period to
perform his duties due to the Executive’s physical or mental incapacity, as
reasonably determined by the Board (such incapacity is hereinafter referred to
as “DISABILITY”). Upon termination of the Executive’s employment hereunder for
either Disability or death, the Executive or his estate (as the case may be)
shall be entitled to receive (i) any accrued and unpaid Base Salary and Benefits
and (ii) a bonus for the calendar year in which termination occurs, equal to the
bonus which the Executive would have been entitled to if he had remained
employed by the Company at the end of such calendar year, multiplied by a
fraction, the numerator of which is the number of days in such calendar year
preceding the date of death or termination of employment and the denominator of
which is 365 (a “PRO RATA BONUS”). Upon termination of the Executive’s
employment due to Disability or death pursuant to this Section 7(b), the
Executive shall have no additional rights to any compensation or any other
benefits under this Agreement. All other benefits, if any, due the Executive
following his termination for Disability or death shall be determined in
accordance with the plans, policies and practices of the Company.

 

2

--------------------------------------------------------------------------------


 

(c)      WITHOUT CAUSE BY THE COMPANY. The Employment Term and the Executive’s
employment hereunder may be terminated by the Company without “Cause.” If the
Executive’s employment is terminated by the Company without “Cause” (other than
by reason of Disability or death), the Executive shall be entitled to receive
(i) any accrued and unpaid Base Salary and Benefits, (ii) continuation of the
Executive’s Base Salary for a period of twelve (12) months from the date of
termination (the “SEVERANCE PAYMENT”), (iii) continuation of the Executive’s
health and dental insurance coverage on the same basis as those benefits are
generally made available to other executives of the Company and (iv) a Pro Rata
Bonus. Upon termination of Executive’s employment by the Company without Cause
pursuant to this Section 7(c), Executive shall have no additional rights to any
compensation or any other benefits under this Agreement. All other benefits, if
any, due Executive following Executive’s termination of employment by the
Company without Cause shall be determined in accordance with the plans, policies
and practices of the Company.

 

(d)      VOLUNTARY TERMINATION BY EXECUTIVE. The Executive shall provide the
Company thirty (30) days’ advance written notice in the event the Executive
terminates his employment, other than for Good Reason (as hereinafter defined);
PROVIDED that the President may, in his sole discretion, terminate the
Executive’s employment with the Company prior to the expiration of the
thirty-day notice period. In such event and upon the expiration of such
thirty-day period (or such shorter time as the President in his sole discretion
may determine), the Executive’s employment under this Agreement shall
immediately and automatically terminate, and the Executive shall be limited to
receiving any Base Salary earned and unpaid as of the Executive’s termination
date.

 

(e)      TERMINATION FOR GOOD REASON. The Executive may terminate his employment
hereunder for “Good Reason” at any time during the Employment Term. For purposes
of the Agreement, “GOOD REASON” shall mean (i) a material breach of the terms of
this Agreement by the Company, (ii) the Company requiring the Executive to move
his primary place of employment more than thirty-five (35) miles from the then
current place of employment, if such move materially increases his commute, or
(iii) a material diminution of the Executive’s responsibilities, PROVIDED that
any of the foregoing is not cured by the Company within twenty (20) days
following receipt of written notice by the Executive to the Company of the
specific nature of the breach. No termination for Good Reason shall be permitted
unless the Company shall have first received written notice from the Executive
describing the basis of such termination for Good Reason. A termination of the
Executive’s employment for Good Reason pursuant to this Section 7(e) shall be
treated for purposes of this Agreement as a termination by the Company without
Cause and the provisions of Section 7(c) relating to the payment of compensation
and benefits shall apply.

 

(f)      BENEFITS/RELEASE. In addition to any amounts which may be payable
following a termination of employment pursuant to one of the paragraphs of this
Section 7, the Executive or his beneficiaries shall be entitled to receive any
benefits that may be provided for under the terms of an employee benefit plan in
which the Executive is participating at the time of termination. Notwithstanding
any other provision of this Agreement to the contrary, the Executive
acknowledges and agrees that any and all payments, other than the payment of any
accrued and unpaid Base Salary and Benefits, to which the Executive is entitled
under this Section 7 are conditioned upon and subject to the Executive’s
execution of a general waiver and release, in such form as may be prepared by
the Company’s attorneys, of all claims and issues arising under the

 

3

--------------------------------------------------------------------------------


 

Employment Agreement, except for such matters covered by provisions of this
Agreement which expressly survive the termination of this Agreement.

 

(g)      Except as provided in this Section 7, the Company shall have no further
obligation or liability under this Agreement following a termination of
employment by the Executive.

 

(h)      NOTICE OF TERMINATION. Any purported termination of employment by the
Company or by the Executive shall be communicated by written notice of
termination to the other party hereto in accordance with Section 12(h) hereof.

 

8.                          NON-COMPETITION.

 

(a)      The Executive acknowledges and recognizes the highly competitive nature
of the businesses of the Company and its affiliates, the valuable confidential
business information in such Executive’s possession and the customer goodwill
associated with the ongoing business practice of the Company, and accordingly
agrees as follows:

 

(i)      During the Employment Term and, for a period ending on the expiration
of one year following the termination of the Executive’s employment (the
“RESTRICTED PERIOD”), the Executive will not directly or indirectly, (i) engage
in any business for the Executive’s own account that competes with the business
of the Company, (ii) enter the employ of, or render any services to, any person
engaged in any business that competes with the business of the Company,
(iii) acquire a financial interest in, or otherwise become actively involved
with, any person engaged in any business that competes with the business of the
Company, directly or indirectly, as an individual, partner, shareholder,
officer, director, principal, agent, trustee or consultant, or (iv) interfere
with business relationships (whether formed before or after the date of this
Agreement) between the Company or any of its affiliates that are engaged in a
business similar to the business of the Company (the “COMPANY AFFILIATES”) and
customers or suppliers of the Company or the Company Affiliates.

 

(ii)     Notwithstanding anything to the contrary in this Agreement, the
Executive may directly or indirectly own, solely as a passive investment,
securities of any person engaged in the business of the Company which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Executive (i) is not a controlling person of, or
a member of a group which controls, such person and (ii) does not, directly or
indirectly, own one percent (1%) or more of any class of securities of such
person.

 

(iii)     During the Restricted Period, and for an additional one year after the
end of the Restricted Period, the Executive will not, directly or indirectly,
(i) without the written consent of the Company, solicit or encourage any
employee of the Company or the Company Affiliates to leave the employment of the
Company or the Company Affiliates, or (ii) without the written consent of the
Company (which shall not be unreasonably withheld), hire any such employee who
has left the employment of the Company or the Company Affiliates (other than as
a result of the termination of such employment by the Company or the Company
Affiliates)

 

4

--------------------------------------------------------------------------------


 

within one year after the termination of such employee’s employment with the
Company or the Company Affiliates.

 

(iv)     During the Restricted Period, the Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company or the
Company Affiliates any consultant then under contract with the Company or the
Company Affiliates.

 

(b)      It is expressly understood and agreed that although the Executive and
the Company consider the restrictions contained in this Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Executive, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

 

9.                          CONFIDENTIALITY. The Executive will not at any time
(whether during or after his employment with the company) disclose or use for
his own benefit or purposes or the benefit or purposes of any other person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its 
subsidiaries or affiliates, any trade secrets, information, data, or other
confidential information relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, or the
business and affairs of the Company generally, or of any subsidiary or affiliate
of the Company, PROVIDED that the foregoing shall not apply to information which
is generally known to the industry or the public other than as a result of the
Executive’s breach of this covenant. The Executive agrees that upon termination
of his employment with the Company for any reason, he will return to the Company
immediately all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, in any way relating to the business
of the Company and its affiliates, except that he may retain personal notes,
notebooks and diaries. The Executive further agrees that he will not retain or
use for his account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of the
Company or its affiliates.

 

10.                    SPECIFIC PERFORMANCE. The Executive acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of Section 8 or Section 9 would be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

 

11.                    INDEPENDENCE, SEVERABILITY AND NON-EXCLUSIVITY. Each of
the rights and remedies set forth in this Agreement shall be independent of the
others and shall be severally enforceable and all of such rights and remedies
shall be in addition to and not in lieu of any other rights and remedies
available to the Company or its affiliates under the law or in equity. If any of
the provisions contained in this Agreement, including without limitation, the
rights and

 

5

--------------------------------------------------------------------------------


 

remedies enumerated herein, is hereafter construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, or rights or remedies, which shall be given full effect without
regard to the invalid portions.

 

12.                    MISCELLANEOUS.

 

(a)      GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to its conflicts
of law doctrine.

 

(b)      ENTIRE AGREEMENT/AMENDMENTS. This Agreement contains the entire
understanding of the parties with respect to the employment of the Executive by
the Company. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.

 

(c)      NO WAIVER. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver of
such party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

(d)      SEVERABILITY. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

 

(e)      ASSIGNMENT. This Agreement shall not be assignable by the Executive.
This Agreement may be assigned by the Company to a company which is a successor
in interest to substantially all of the business operations of the Company or to
the financial institution(s) providing the Company’s senior credit facility.
Such assignment shall become effective when the Company notifies the Executive
of such assignment or at such later date as may be specified in such notice.
Upon such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such successor company, PROVIDED that any
assignee expressly assumes the obligations, rights and privileges of this
Agreement.

 

(f)      NO MITIGATION. The Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment and, to the extent that the Executive obtains or undertakes other
employment, the payment will not be reduced by the earnings of the Executive
from the other employment.

 

(g)      SUCCESSORS; BINDING AGREEMENT. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

 

(h)      NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested,

 

6

--------------------------------------------------------------------------------


 

postage prepaid, addressed, in the case of the Executive, to the Executive’s
address on file with the Company; all notices to the Company shall be directed
to the attention of the President or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

 

(i)      WITHHOLDING TAXES. The Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

 

(j)      COUNTERPARTS. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

/s/ James A. Spahn

 

 

 

 

 

Name:   James A. Spahn

 

 

5209 Thornridge Ct.

 

 

Sterling Hts, MI 48314

 

 

 

 

 

 

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Grebe

 

 

 

 

 

 

   Name: Michael J. Grebe

 

 

   Title: President and CEO

 

 

8

--------------------------------------------------------------------------------
